Citation Nr: 1327542	
Decision Date: 08/28/13    Archive Date: 09/05/13

DOCKET NO.  10-40 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph Aquilina, Associate Counsel








INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter is on appeal from a November 2009 rating decision by the Department of Veteran's Affairs (VA) Regional Office (RO) in St. Louis Missouri. 

The Veteran's online Virtual VA file indicates there is no additional evidence pertaining to this matter. 

FINDING OF FACT

The competent and credible evidence fails to establish that the Veteran's tinnitus had its onset in service or is otherwise etiologically related to his active service, to include in-service noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus  have not been met.  38 U.S.C.A. §1110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012)


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in August 2009 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in November 2009.  Nothing more was required.

VA satisfied its duty to assist the Veteran in the development of his claim and to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated the Veteran's service treatment records with the claims file.  No outstanding evidence has been identified with respect to this case. 

Further, in November 2009, VA provided the Veteran with a medical examination and obtained a medical opinion addressing whether his tinnitus had an onset during or was caused by active service.  The examination and opinion are adequate as the examination report shows that the examiner considered the Veteran's relevant medical history. The examiner provided a description of the disability, as well as an analysis to support this opinion. See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A , or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008). As there is no indication of additional relevant outstanding evidence, the Board concludes that the duties to notify and assist have been satisfied with regard to notice and timing.

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Evidence must be proffered with regard to the existence/diagnosis of an injury as well as the nexus of the injury to service.  Nexus can be supported by medical and lay evidence.  

With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive, and is not entitled to absolute deference. Indeed, the Court has provided guidance for weighing medical evidence. The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others. Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).

However, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

With regard to lay evidence, the Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

Medical evidence is required to demonstrate a relationship between a present disability and the continuity of symptomatology if the condition, is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999). The Board may weigh such testimony and make a credibility determination as to whether the evidence supports a finding of service incurrence and (continuity of symptomatology) sufficient to establish service connection. See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Discussion

The Veteran has a current diagnosis of tinnitus (per the November 2009 VA Examination which also diagnosed the Veteran with mild sensorineural hearing loss). The Veteran contends his current tinnitus stems from time serving on an aircraft carrier.  The Veteran, who worked as a machinist, asserts he was exposed to extreme engine room noise as well as jet engine noise and that ear protection was not always available.

Turning to whether the Veteran's disability was incurred or aggravated by service, the Veteran's in service records show no complaints of ringing in the ears. The medical evidence tends to weigh against the Veteran's claim.  The VA examiner however found that the Veteran's in service audiometric evaluations were all within normal limits. At the time of the Veteran's separation exam he endorsed no symptoms of tinnitus. Given the stated factors, as to nexus, the examiner opined that it was not as least as likely as not that the hearing loss and tinnitus bore a connection to the Veteran's service.  

The Board has also considered the Veteran's statement regarding the etiology of his disability and his theories on a causal connection to military service. While the Board finds the Veteran competent to impart his symptoms and account for his in service experience, he is not able to make an etiological theory as he lacks medical training. 38 C.F.R. § 3.159(a)(1),(2) (2012). While the Veteran contends there were occasions where hearing protection was not used, the Veteran in an April 1979 audiogram, endorses being given ear protection and using it. 

Further, the Veteran asserts in his form 9 that he has lived with tinnitus for more than 30 years and that the St Louis VA medical center either attributed the ringing in the ears to poor diet or, the Veteran states, he was told there was no diagnosis. Notwithstanding the Veteran's assertions,the objective evidence shows that there is no support for these statements in the record. What's more there is no support for the Veteran's statements in post service treatments at VA facilities when the Veteran had the opportunity to report hearing related problems.

The Board finds the VA examiner's opinion to be highly probative as it is predicated upon a thorough review of the claims folder and contains a rationale with discussion of the Veteran's medical history. The examiner accurately described the in-service and post-service evidence and explained the reasons for his conclusions: specifically, why the Veteran's time in service did not cause the current tinnitus disability. The Board finds a medical opinion more probative and adequate when it is supported by clinical evidence or other rationale to support the finding. Bloom v. West, 12 Vet. App 185, 187 (1999).  The examiner proffered explanations for the lack of causal connection of the current disability to time in service, notably the lack of complaints about hearing or ringing in the ears. (Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304(2008) (the bulk of the probative value of a medical opinion is derived from its reasoning). The Board finds it revealing that the examiner came to this conclusion after  reviewing  the Veteran's history, his claims file  and considered his statement as to the onset of tinnitus. Thus, the overwhelming weight of the medical evidence indicates a lack of nexus of the contended tinnitus to time in service.

Additionally, there is no persuasive evidence of continuity of symptomatology. While the Veteran claims having tinnitus since service "for more than 30 years", the Veteran's service treatment records report objective findings of normal hearing throughout the Veteran's service including audiograms conducted in 1975, 1976 1978 as well as the Veteran's 1979 Report of Medical History. The Veteran reported no tinnitus symptoms in these exams. The Veteran's denials during these exams and subsequent claims contradict his statement that he has been living with tinnitus for 30 years. Moreover, the Veteran has submitted claims for other disabilities in 1993, 2003 and 2005 yet the first mention of tinnitus is for the current matter some 15 years after his first claim. While the Veteran urges that he has complained of tinnitus before there was no mention of tinnitus in any of the prior claims. Tellingly, although the Veteran was aware of the claims process, he never claimed tinnitus until 2009. In view of these factors, the Board finds that the credibility of the Veteran's current allegation that his tinnitus has existed and persisted since service is undermined by his own contradictory and inconsistent statements. 

In view of the in-service findings of normal hearing, and the lengthy period following service without a showing of tinnitus disability, the overall evidentiary picture weighs against the Veteran's claim.  This taken together with the competent medical evidence and opinion of the 2009 medical examination, prevail over the Veteran's contentions and lay evidence. Therefore, the preponderance of the evidence is against the Veteran's claim. As such, reasonable doubt does not arise and entitlement to service connection is not warranted



ORDER

Service connection for tinnitus is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


